PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/535,704
Filing Date: 8 Aug 2019
Appellant(s): COHEN, Fredric, Jay



__________________
Lauren L. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 13, 2020, and appealing from the Office Action mailed on November 2, 2020.
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 2, 2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

A. Claim Rejections - 35 USC § 112 (Indefinite).

Claims 1, 24 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

1) Claim 1 and their dependent claims recite:
“an OAT1 substrate methotrexate”.  
However a complete search of the literature did not result in any reference describing methotrexate as an OAT1 substrate.  The specification, even though it lists methotrexate as one of the possible OAT1 substrates, provides no evidence or experimental showing that methotrexate is in fact an OAT1 substrate.
Even though Applicant can be his own lexicographer and use terms in manner contrary to or inconsistent with one or more of their ordinary meanings if the written 

2) Claim 1 and their dependent claims recite: “the administration of an OAT1 substrate methoxetrate to treat a disease or disorder”.   However, the instant claims do not recite any specific disorder that is being treated with methoxetrate.  In fact it is still not clear if the patient receiving methotrexate already suffers from primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis, or if the patient acquires any of these diseases after the discontinuation of methotrexate.  Is the disorder being treated with methoxetrate the same as the ones being treated later with dichlorphenamide like the ones disclosed in claim 1 like: primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis?  Or is it a different type of disease? If so, which one?  A careful review of the specification shows no disclosure of any type of disease associated with methoxetrate administration.
MPEP 2173.04 states:
Breadth of a claim is not to be equated with indefiniteness. In re Miller, 441 F.2d 689, 169 USPQ 597 (CCPA 1971). If the scope of the subject matter embraced by the claims is clear, and if applicants have not otherwise indicated that they intend the invention to be of a scope different from that defined in the claims, then the claims comply with 35 U.S.C. 112, second paragraph. > See Ultimax Cement Mfg. v. CTS Cement Mfg., 587 F.3d 1339, 1352 (Fed. Cir. 2010) (finding that “a claim to a formula containing over 5000 possible combinations is not necessarily ambiguous if it sufficiently notifies the public of the scope of the claims."). < 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. If the claim is too broad because it does not set forth that which applicants regard as their invention as evidenced by statements outside of the application as filed, a rejection under 35 U.S.C. 112, second paragraph, would be appropriate. If the claim is too broad because it is not supported by the original description or by an enabling disclosure, a rejection under 35 U.S.C. 112, first paragraph, would be appropriate. If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate. 
Further MPEP 2173.05(h) recites:
A Markush claim may encompass a large number of alternative species, but is not necessarily indefinite under 35 U.S.C. 112, second paragraph for such breadth. In re Gardner, 427 F.2d 786, 788 (CCPA 1970) (“Breadth is not indefiniteness.”). In certain circumstances, however, a Markush group may be so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention. For example, a Markush group that encompasses a massive number of distinct alternative species may be indefinite under 35 U.S.C. 112, second paragraph if one skilled in the art cannot determine the metes and bounds of the claim due to an inability to envision all of the members of the Markush group. In such a circumstance, an examiner may reject the claim for indefiniteness under 35 U.S.C. 112, second paragraph. 
In the instant case, the claims are incredibly broad, all diseases are being claimed.
Definitively, the claims are not supported by the original description or by an enabling disclosure, and no person skilled in the art will be able to determine the metes and bounds of the claimed invention.
In the instant case, since it is not clear which disease is being treated with the administration of methoxetrate, for prior art examination the assumption being made is that the disease being treated with methotrexate is rheumatoid arthritis.
And as stated above, it is not clear if the patient in need of dichlorphenamide who is receiving methotrexate is a patient already suffering from primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis, or if the patient does not yet suffer from primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis, and starts suffering from these diseases after discontinuing the administration of methotrexate. 
	

B. Claim Rejections - 35 USC § 112 (New Matter).
Claims 1, 24 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claims 1, 24 and 31 recite the administration of first: methotrexate to subjects that suffer from an unspecified disease or disorder, then discontinuing the administration of methotrexate and then initiating the administration of dichlorphenamide in order to treat primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis..
However, a careful review of the specification and the claims, as originally filed, does not appear to lend support for such specific dose regimen.
Even though the specification clearly mentions the treatment of primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis comprising the administration of dichlorphenamide, there is no mention of the treatment of any disease with methotrexate, much less such a specific dose regimen like the one that is now being claimed with recitation of “discontinuing the administration of methotrexate   ---, and initiating the administration the subject of said of dichlorphenamide ---”.


C. Claim Rejections - 35 USC § 112 (Scope of Enablement).
Claims 1, 24 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of psoriasis and rheumatoid arthritis comprising the administration of methotrexate, does not reasonably provide enablement for the treatment of any other disease comprising the administration of methotrexate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
Claims 1, 24 and 31 recite: “a method for administering dichlorphenamide to a patient in need thereof, wherein the subject is being administered methotrexate to treat a disease or disorder”

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
A search of the prior art reveals that methotrexate is effective in treating certain neoplastic diseases like psoriasis and rheumatoid arthritis (see METHOTREXATE Prescribing Information, page 3 under description, January 2016, cited by Applicant).  There is no evidence that methotrexate can treat any other disease than psoriasis and rheumatoid arthritis.
Further, there is no single drug that can effectively treat every known disease to mankind.

4.	The breadth of the claims
The breadth of the claims is not commensurate in scope with the disclosure.   
The instant claims recite the treatment of “a disease or disorder” with methotrexate, without specifying any disease or disorder, as such in its broadest interpretation any disease known to mankind is encompassed by the instant claims.  It is well known that there is no single drug that can treat all known diseases to mankind. 

5.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.
In the instant case, the specification does not mention a single disease being treated by the administration of methotrexate.  In fact, the specification does not provide any in vivo experimental wherein any patient was ever administered methotrexate to treat any disease or disorder.
The specification provides no guidance on which diseases, other than psoriasis and rheumatoid arthritis, can be effectively be treated with methotrexate.

6.	The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), there are no known drugs that can treat every known disease to mankind.  Based on this, and since Applicant did not provide any evidence that methoxetrate can treat any disease, other than psoriasis and rheumatoid arthritis (see: 5. the amount of direction or guidance and the presence or absence of working examples above) it will be expected that methoxetrate will be ineffective in treating the majority of diseases, except for psoriasis and rheumatoid arthritis.
So determining which disease methoxetrate can effectively treat (other than psoriasis and rheumatoid arthritis), will require an enormous amount of biological assays in vitro and eventually in vivo in order to determine if methoxetrate is effective in treating any disease, other than psoriasis or rheumatoid arthritis.

7.	Conclusion
Accordingly, the inventions of claims 1, 24 and 31 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 
 


D. Claim Rejections - 35 USC § 103.
Claims 1, 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEYEVIS™ Prescribing Information (August 2015, see attached: NPL 01 16535704 KEVEYIS Prescribing Information) and METHOTREXATE Prescribing Information (January 2016)

	NOTE: it is going to be interpreted that the patients are suffering from both: primary hyperkalemic periodic paralysis, and rheumatoid arthritis (a disease or disorder being treated by the administration of methotrexate) (see above 112 (b) rejection).

For claim 1, the METHOTREXATE Prescribing Information teaches a method of treating rheumatoid arthritis comprising the administration of methotrexate (see page 3 under Description).
The METHOTREXATE Prescribing Information teaches that methotrexate has a number of severe side effects:
“Toxic effects may be related in frequency and severity to dose or frequency of administration but have been seen at all doses. Because they can occur at any time during therapy, it is necessary to follow patients on methotrexate closely. Most adverse reactions are reversible if detected early. When such reactions do occur, the drug should be reduced in dosage or discontinued and appropriate corrective measures should be taken. If necessary, this could include the use of leucovorin calcium and/or acute, intermittent hemodialysis with a high-flux dialyzer.  If methotrexate therapy is reinstituted, it should be carried out with caution, with adequate consideration of further need for the drug and with increased alertness as to possible recurrence of toxicity” (See page 9 under Precautions General).
The METHOTREXATE Prescribing Information does not teach that the subjects are being or are going to be administered dichlorphenamide. 
However, the KEYEVIS™ prescribing information, teaches a method of treating primary hyperkalemic periodic paralysis comprising the administration of a therapeutically effective amount of dichlorphenamide to subjects in need thereof (see for example, page 2 under 1. Indications and Usage).  The initial dose can be 50 mg twice daily and can be increased to a maximum of 200 mg daily which anticipates the claimed range of 25 mg to 200 mg daily of claim 1.

Before the effective filing date, it would have been prima facie obvious for the skilled in the art to administer to a subject suffering from both: primary hyperkalemic periodic paralysis and rheumatoid arthritis, a composition comprising a therapeutically effective amount of methotrexate (for the treatment of rheumatoid arthritis) and a therapeutically effective amount 50 mg twice daily up to 200 mg daily) of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis).
It will be further obvious to administer both drugs in any order: methotrexate before dichlorphenamide or dichlorphenamide before methotrexate or both drugs at the same time since dosage optimization is routine practice in the pharmaceutical art.  
It would be further obvious to monitor for signs or symptoms of methotrexate toxicity, as suggested by the methotrexate prescribing Information, in order to detect any methotrexate related side effects and if necessary decrease or discontinue the administration of methotrexate due to its side effects, and then start or continue the administration of dichlorphenamide.   
Further, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As such, before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient that suffers from both: primary hyperkalemic periodic paralysis and rheumatoid arthritis.  The skilled in the art, based on the needs of any particular patient, will be able to adjust the dose regimen that is the most convenient for that patient whether is co-administration, sequential administration or any alternative that best suits the needs of any particular patient.

The prior art is silent regarding: “thus avoiding concomitant administration of said methotrexate and said dichlorphenamide and avoiding adverse plasma exposure of the methotrexate, the inhibitor property of dichlorphenamide having been determined, to avoid adverse drug-drug interactions between the dichlorphenamide and the methotrexate, by in vitro experiments in accordance with the FDA draft guidance documents for Drug Interaction Studies (FDA 2017)”.
However, the above statement is considered an intended reason for which Applicant decided to administer one drug after the other.  The above is considered a motivation based on previous alleged experiments performed by Applicant that apparently resulted in the structural limitations of the instant claims.  However, according to MPEP 2144 IV (Rationale Different from Applicant’s is Permissible): “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggests the combination to achieve the same advantage or result discovered by applicant”
It is well settled that “in considering motivation in the obviousness analysis, the problem examined is not the specific problem solved by the invention but the general problem that confronted the inventor before the invention was made.” In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (citing cases). Moreover, “the law does not require that the references be combined for the reasons contemplated by the inventor.” In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (citing cases).

All this will result in the practice of claim 1 with a reasonable expectation of success.

For claim 24, the KEYEVIS™ prescribing information teaches that the therapeutically effective amounts of dichlorphenamide are 50 mg twice daily (see page 2, section 2 Dosage and Administration).

For claim 31, the KEYEVIS™ prescribing information does not teach the administration of dichlorphenamide 50 mg once daily.  However, it teaches that the therapeutically effective amounts of dichlorphenamide are 50 mg twice daily (see section 2).  Also, since dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. 
As such, before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient that suffers from both: primary hyperkalemic periodic paralysis and rheumatoid arthritis thus resulting in the practice of claim 31 with a reasonable expectation of success.

(2) Response to Arguments.

A. 1) Arguments regarding 35 USC § 112 (Indefinite) rejection.

First, Appellant argues:
The Office has rejected claims 1, 24 and 31 as allegedly being indefinite on two grounds. First, maintaining that “a complete search of the literature did not result in any reference describing methotrexate as an OAT1 substrate,” the Office questions whether methotrexate is indeed an OAT1 substrate. In response, Appellant directs the Office to the following references, each of which was cited in an Information Disclosure Statement filed January 24, 2020 in the subject application and considered by the Office as evidenced by the List of References cited by Applicant dated April 17, 2020.
•    The International Transporter Consortium et al., "Membrane Transporters in Drug Development", Nat Rev Drug Discov., 9(3):215-36, (2010);
•    VANWERT, A. et al., "Organic Anion Transporters: Discovery, Pharmacology, Regulation and Roles in Pathophysiology", Biopharm Drug Dispos., 31(1): 1-71, (2010);
•    ZHANG, L. et al., "Scientific Perspectives on Drug Transporters and Their Role in Drug Interactions", Mol Pharm., 3(l):62-9, (2006);
•    ZHANG, L., "Transporter-Mediated Drug-Drug Interactions (DDls)", Clin Pharmacol Advisory Committee Meeting, FDA, 32 pages, (2010);
•    LIANG, Y. et al., "The Physiological Role of Drug Transporters", Protein Cell, 6(5):334-50, (2015);
•    MIZUNO, N. et al., "Impact of Drug Transporter Studies on Drug Discovery and Development", Pharmacol Rev., 55(3):425-61, (2003); and
•    PRUEKSARITANONT, T. et al., "Drug-Drug Interaction Studies: Regulatory Guidance and An Industry Perspective", AAPS J., 15(3):629-645, (2013).
Each of the references characterizes methotrexate as an OAT1 substrate. Accordingly, Appellant requests that the first of the indefiniteness rejections be withdrawn.
The Examiner disagrees:
First, none of the above references were provided by Appellant.  As such, they cannot be considered part of the arguments.
Second, even if Appellant were to provide the above references, Appellant should point to the exact page and section of each reference wherein the required information could be found.  Appellant cannot expect the Examiner and/or Reviewers of this office action to read all of the above references from beginning to end in order to find the information asserted by Appellant (some references are 32 pages long). 
 So until Appellant can provide the above references and point exactly to where in those references such information exists, the examiner maintained the position that there is no reference explicitly teaches that methotrexate is an OAT1 substrate (as recited in instant claim 1), and as such the claim remains indefinite. 




A. 2) Arguments regarding 35 USC § 112 (Indefinite) rejection.

First, Appellant argues:
The second ground of the indefiniteness rejection relates to the claim language “the administration of an OAT1 substrate methotrexate to treat a disorder.” The Office expresses concern that the claims do not recite any specific disorder that is being treated with methotrexate. The Office maintains that “the claims are incredibly broad, all diseases are being treated.” Appellant respectfully disagrees.
Methotrexate was first approved in the US in 1953. It is currently used in the treatment of certain neoplastic diseases, severe psoriasis, and adult rheumatoid arthritis. See, Methotrexate Prescribing Information, which has been cited by the Office in rejecting the claims as obvious as discussed below. Indeed, the Office states that “methotrexate is a known drug for the treatment of rheumatoid arthritis.”
The Examiner disagrees:
The claims recite: “methotrexate to treat a disease or disorder” without specifying any disease or disorder, as such any disease or disorder is encompassed by the instant claims, not just the diseases like severe psoriasis, and adult rheumatoid arthritis, which are known to be treated with methotrexate.
Even though, methotrexate is a well-known drug and has been proven to be effective for the treatment of: certain neoplastic diseases, severe psoriasis, and adult rheumatoid arthritis (See, Methotrexate Prescribing Information), the fact is that the instant claims are not limited to these diseases, but to “a disease or disorder” in general.  Appellant appears to  imply that because methotrexate is a well-known drug and has been proven to be effective for the treatment of: certain neoplastic diseases, severe psoriasis, and adult rheumatoid arthritis, the claims are limited to these diseases, which is not the case.  Appellant is improperly incorporating claim limitations from the prior art into the instant claims.

Second, Appellant argues:
As the Office is aware, a patent need not teach, and preferably omits, what is well known in the art (MPEP 2164.01, In re Buchner).  Appellant therefor maintains that the claims are definite in that the metes and bounds would have been clear to one skilled in the art.
The Examiner disagrees:
Appellant then refers to MPEP 2164.01, In re Buchner, which deals with enablement of what is well known in the art, instead of indefiniteness.

Third, Appellant argues:
Furthermore, Appellant disagrees with the Office that the claims cover the treatment of all diseases. The claim language explicitly recites that the dichlorphenamide is for the treatment of primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis. One of skill in the art would readily appreciate that the methotrexate is administered to treat a disease or disorder which such administration will provide a beneficial effect.
The Examiner disagrees:
It is clear that dichlorphenamide is being administered to treat primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis, however, methotrexate is being administer to treat a disease or disorder, without specifying any disease or disorder.  The Fact that one skilled in the art would really appreciate that methotrexate can be administered to treat a disease or disorder like neoplastic diseases, severe psoriasis, and adult rheumatoid arthritis, does not negate that the claims are extremely broad and do not limit the diseases being treated by methotrexate to those that the skilled in the art will recognize as providing a beneficial effect like: certain neoplastic diseases, severe psoriasis, and adult rheumatoid arthritis.

Fourth, Appellant argues:
Finally, the claim language explicitly indicates that the administration of the methotrexate is to be discontinued. As such, the cause of its administration, e.g., the associated disease or disorder, and the dosage of the methotrexate is irrelevant as the methotrexate is no longer being administered.
The Examiner disagrees:.
The claims require that the initial patient be administered “methotrexate to treat a disease or disorder”, and Appellant states that this is irrelevant?  If it is irrelevant, then why mention “to treat a disease or disorder”.  Even though methotrexate is then being “discontinued”, the fact remains that the patient was originally administered methotrexate “to treat a disease or disorder”, so it might not be relevant after methotrexate is discontinued, but is still relevant for the patient before methotrexate was discontinued, and definitively is relevant for examination purposes. Relevant to methotrexate administration, it is unclear what time span is the present participle “is being” encompassed by the limitation “wherein the subject is being administered an OAT1 substrate methotrexate” recited in line 3 of claim 1.

Fifth, Appellant argues:
The standard for indefiniteness is set forth in Ex parte Me Award where the Board held that § 112 requires “that claims be written in clear and unambiguous terms,” which “necessarily invokes some standard of reasonable precision in the use of language in the context of the circumstances.” “The examiner’s focus during examination of claims for compliance with the requirement for definiteness of 35 U.S.C. 112(b) ... is whether the claim meets the threshold requirements of clarity and precision set forth in the statute, not whether more suitable language or modes of expression are available.” (MPEP 2173.02 (II)) 
The claims are definite. Appellant requests that the rejection be withdrawn
The Examiner disagrees:
The Examiner never required more suitable language or modes of expression, the Examiner simply stated that Applicant did not specify which disease is being treated with methotrexate, as such the claims encompass any disease.





B. Arguments regarding 35 USC § 112 (New Matter) rejection.

First, Appellant argues:
The Office rejects the claims as lacking written description for the specific dose regimen being claimed, i.e., discontinuation of the methotrexate followed by initiation of administration of the dichlorphenamide. The basis of the Office’s concern appears that “there is no mention of the treatment of any disease with methotrexate, much less such a specific dose regimen like the one being claimed.”
Appellant has dealt with the “disease” being treated with methotrexate above with respect to the indefiniteness rejection and incorporates those arguments herein. With regard to the dose regimen, the specification clearly discusses “discontinuing administration of the OAT1 substrate based on the patient’s ability to tolerate one or more exposure-related adverse reactions (specification at [0097]).
Appellant requests that the rejection be withdrawn.
The Examiner disagrees:
Paragraph [0097] of the specification states:
“In certain embodiments, the method further comprises reducing the dose and/or frequency of the OAT1 substrate administered to the subject based on the subject’s ability to tolerate one or more exposure-related adverse reactions associated with the OAT1 substrate. In certain embodiments, the dose of the OAT1 substrate is decreased, such as by at least about 5%, by at least about 10%, by at least about 20%, by at least about 30%, by at least about 40%, or by at least about 50%. In certain embodiments, the frequency of administration of the OAT1 substrate is decreased. In certain embodiments, the method further comprises discontinuing administration of the OAT1 substrate based on the patient’s ability to tolerate one or more exposure-related adverse reactions”.
Even though paragraph [0097] mentions discontinuing the OAT1 substrate, this is not the same, nor does it correlate, nor makes it obvious what is being claimed:  a patient that is being administered the OAT1 substrate methotrexate to treat a disease or disorder, then to discontinue the administration of the OAT1 substrate methotrexate, and then administer dichlorphenamide in an amount of 25 mg to 200 mg daily to treat primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis.
There is absolutely nothing in the specification that even comes close to suggest such a specific dosage regimen sequentially.












C. Arguments regarding 35 USC § 112 (Scope of Enablement) rejection.

First, Appellant argues:
The Office also rejects the claims as lacking enablement for the treatment of any disease other than psoriasis and rheumatoid arthritis. The Office maintains that the claim “in its broadest interpretation any disease known to mankind is encompassed by the instant claims. It is well known that there is no single drug that can treat all known diseases to mankind.” The Office concludes that undue experimentation would be required to practice the invention. Again, the Office fails to appreciate the method being claimed and instead focuses on the lack of recitation of a specific disease or disorder being treated by the methotrexate.
Claim 1 is drawn to a method of initiating administration of dichlorphenamide to a subject to treat a first disease or disorder. The subject has also been administered methotrexate. The claim further recites that the dichlorphenamide is an OAT1 inhibitor and that the methotrexate is an OAT1 substrate. Because of those interactions, the claims require that administration of the methotrexate is discontinued prior to administering the dichlorphenamide.
Thus, the claims do not require the administration of methotrexate. Rather, the claims expressly recite that methotrexate is not to be administered if dichlorphenamide is being administered for the treatment of primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis. The claims are thus specific as to the disease being treated, i.e., primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis. The claims are also specific as to the dosage of methotrexate, i.e., no amount of methotrexate should be administered.
Accordingly, the claims are enabled. Appellant requests the rejection be withdrawn.
The Examiner disagrees:
The claims do not require methotrexate to be administered? The claims recite: “wherein the subject is being administered an OAT1 substrate methotrexate to treat a disease or disorder” and then “discontinuing administration of the methotrexate”, so it is clear that the patient was (or had being) administered methotrexate at certain time point before the discontinuing step.  So who are the patients that were administered methotrexate?  What disease or disorder was treated?  Since the claims do not limit the disease being treated by methotrexate (before the discontinuation of the administration of methotrexate) in its broadest interpretation, any disease is encompassed by the instant claims.  Methotrexate is known to treat: psoriasis and rheumatoid arthritis, but not any other disease, as such, the claims are enabled for methotrexate to treat a disease or disorder like: psoriasis and rheumatoid arthritis, but not any other disease or disorder like diabetes or cancer, etc.
Even though it is clear that dichlorphenamide is being administered to treat either primary hyperkalemic periodic paralysis or primary hypokalemic paralysis, the fact is that before the administration of dichlorphenamide the patient is being administered methotrexate to treat “a disease or disorder” without specifying the disease or disorder, which in its broadest interpretation covers every disease.  It is well known that no drug can effectively treat all known diseases.

D. Arguments regarding 35 USC § 103 rejection.

First, Appellant argues:
Drug-drug interactions (DDI) can cause profound clinical effects, either by reducing therapeutic efficacy or enhancing toxicity of drugs.  A large number of important interactions occur in the liver and gastrointestinal tract due to changes in the rates of drug metabolism brought about by other medicines that are inducers or inhibitors of drug metabolizing enzymes. Interactions also occur through competition at drug transporters.
OAT1 is among the several important drug transporters in kidney proximal tubules that maintain systemic levels of endogenous substrates and facilitate the active renal secretion of drugs into the urine. Inhibition of QAT1 results in reduced or delayed renal elimination of those drugs that are substrates of OAT1.
The present claims are drawn to a method of administering an OAT1 substrate in combination with dichlorphenamide to a subject in need thereof. At the time of the invention, little was known in the art about the metabolism of dichlorphenamide or its drug-drug interactions. The 2015 Prescribing Information for KEVEYIS only describes a potential interaction with aspirin and salicylates. Therefore, at the time of the present invention, the interaction with dichlorphenamide with an OAT1 substrate was unknown and unpredictable.
The Examiner disagrees:
First, as stated in the above 112 (b) rejection, it is not clear if methotrexate is an OAT1 substrate, but for the remaining of this response, let’s assume it is.
Second, the statement: “The present claims are drawn to a method of administering an OAT1 substrate in combination with dichlorphenamide” is incorrect, because at no point there is an administration of the OAT1 substrate methotrexate in combination with dichlorphenamide.  First, the patient is being administered the OAT1 substrate methotrexate, then the administration of methotrexate is discontinued, and finally dichlorphenamide is administered.  So at no point there is any co-administration (i.e. combined administration) of methotrexate and dichlorphenamide.
Third, the statement: “the interaction with dichlorphenamide with an OAT1 substrate was unknown and unpredictable” is misleading.  Before the effective filing date of this invention, what was not known was that dichlorphenamide was an inhibitor of the OAT1 transporter, which is not the same as asserting that “the interaction with dichlorphenamide with an OAT1 substrate was unknown and unpredictable” since in the literature there might be interactions between dichlorphenamide and OAT1 substrates that are NOT related to the OAT1 transporter, like for example dichlorphenamide and an OAT1 substrate competing for the binding site of an enzyme, even though the interaction is unrelated to the OAT1 transporter, but it still qualifies as an interaction between dichlorphenamide and an OAT1 substrate.
Fourth, the fact that the interaction of dichlorphenamide with an OAT1 substrate (Methotrexate) might have been unknown at the time of the present invention, is not by itself a reason for novelty or allowance.  Apparently Applicant has discovered a new mechanism of action (interaction of dichlorphenamide with an OAT1 substrate) of a an obvious invention (administering to a subject suffering from both: primary hyperkalemic periodic paralysis and rheumatoid arthritis, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of methotrexate (for the treatment of rheumatoid arthritis).  The explanation of an effect or mechanism of action obtained when using a compound (e.g. interaction of dichlorphenamide with an OAT1 substrate like methotrexate) cannot confer novelty on an obvious process administering to a subject suffering from both: primary hyperkalemic periodic paralysis and rheumatoid arthritis, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of methotrexate (for the treatment of rheumatoid arthritis) if the skilled artisan was already aware of the factors involved in reaching the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds, not the mechanism or properties by which they exert such a therapeutic effect. 
MPEP 2145 states: “Mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991)”.
  
Second, Appellant argues:
As shown in Table 1 of the specification, Appellant unexpectedly has found that dichlorphenamide is an inhibitor of the OAT1 transporter and thus may cause clinically significant drug interactions if co-administered with an OAT1 substrate, such as methotrexate, and increased systemic exposure of the OAT1 substrate. Accordingly, co-administration of dichlorphenamide and an OAT1 substrate is not recommended and should be avoided. That is reflected in the pending claims that recite that administration of the OAT1 substrate should be discontinued prior to administration of the dichlorphenamide, or a pharmaceutically acceptable salt thereof.
The Examiner disagrees:
First, the fact that Applicant discovered that dichlorphenamide is an inhibitor of OAT1 is not by itself something unexpected, but it reflects the fact that Applicant discovered an inherent property of dichlorphenamide (is an OAT1 inhibitor).  MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Second, and as stated before:
The fact that the interaction of dichlorphenamide with an OAT1 substrate (Methotrexate) might have been unknown at the time of the present invention, is not by itself a reason for novelty or allowance.  Apparently Applicant has discovered a new mechanism of action (interaction of dichlorphenamide with an OAT1 substrate) of a an obvious invention (administering to a subject suffering from both: primary hyperkalemic periodic paralysis and rheumatoid arthritis, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of methotrexate (for the treatment of rheumatoid arthritis).  The explanation of an effect or mechanism of action obtained when using a compound (e.g. interaction of dichlorphenamide with an OAT1 substrate like methotrexate) cannot confer novelty on an obvious process administering to a subject suffering from both: primary hyperkalemic periodic paralysis and rheumatoid arthritis, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of methotrexate (for the treatment of rheumatoid arthritis) if the skilled artisan was already aware of the factors involved in reaching the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds, not the mechanism or properties by which they exert such a therapeutic effect. 
MPEP 2145 states: “Mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991)”.
Third, Applicant states: “co-administration of dichlorphenamide and an OAT1 substrate is not recommended and should be avoided”.  Without arguing about the validity of this arguments, the fact is that the above statement simply reflects Applicant’s motivation to not co-administer dichlorphenamide and methotrexate.  However, according to MPEP 2144 IV (Rationale different from applicant’s is permissible):  “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”. In this regard, it is worth noting that the METHOTREXATE Prescribing Information does teach that methotrexate has a number of severe side effects: “Toxic effects may be related in frequency and severity to dose or frequency of administration but have been seen at all doses. Because they can occur at any time during therapy, it is necessary to follow patients on methotrexate closely. Most adverse reactions are reversible if detected early. When such reactions do occur, the drug should be reduced in dosage or discontinued and appropriate corrective measures should be taken.”

It is well settled that “in considering motivation in the obviousness analysis, the problem examined is not the specific problem solved by the invention but the general problem that confronted the inventor before the invention was made.” In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (citing cases). Moreover, “the law does not require that the references be combined for the reasons contemplated by the inventor.” In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (citing cases).

Third, Appellant argues:
The Office has rejected the claims as allegedly obvious over the KEVEYIS Prescribing Information and the METHOTREXATE Prescribing Information. As an initial matter, Appellant maintains that the Office has not provided any basis for combining the KEVEYIS Prescribing Information and METHOTREXATE Prescribing Information to reject the claims of the present application.
The Examiner disagrees:
First, the above 103 rejection clearly provided a reason for combining the two references: it is well known that most individuals can suffer from two or more diseases at the same time.  Since primary hyperkalemic periodic paralysis and rheumatoid arthritis are well known diseases,  before the effective filing date, it was expected that some individuals will suffer from either one or both diseases, as such, if these patients were to seek treatment it will be obvious to treat both diseases comprising the administration of compositions known to be effective to treat each disease (dichlorphenamide for the treatment of primary hyperkalemic paralysis and methotrexate for the treatment of rheumatoid arthritis).  As stated in the rejection: “It will be further obvious to administer both drugs in any order: methotrexate before dichlorphenamide or dichlorphenamide before methotrexate or both drugs at the same time since dosage optimization is routine practice in the pharmaceutical art”.  “It would be further obvious to monitor for signs or symptoms of methotrexate toxicity, as suggested by the methotrexate prescribing Information, in order to detect any methotrexate related side effects and if necessary decrease or discontinue the administration of methotrexate due to its side effects, and then start or continue the administration of dichlorphenamide”. 

Fourth, Appellant argues
 The Federal Circuit has held that the Office “must articulate a reason why a [person of ordinary skill in the art] would combine the prior art references,” and that reason must have “a foundation in the prior art.” (In re Nuvassive Inc. 842 F.3d 1376 (Fed. Cir. 2016).  One cannot rely solely on common knowledge or common sense to support its findings. The Office has not provided a foundation in the prior art to combine the KEVEYIS Prescribing Information and the METHOTREXATE Prescribing Information.
Absent that foundation, the rejection cannot stand.
The Examiner disagrees:
 There is nothing In re Nuvassive that states, teaches or suggests that the Office: “must articulate a reason why a [person of ordinary skill in the art] would combine the prior art references,” and that reason must have “a foundation in the prior art.”  To the contrary, In re Nuvassive states:
“The relevant principles apply with equal force to the PTAB's motivation to combine analysis. Our precedent dictates that the PTAB must make a finding of a motivation to combine when it is disputed. See, e.g., Lee, 277 F.3d at 1343-45; see also KSR, 550 U.S. at 418 (stating that the PTAB's motivation to combine "analysis should be made explicit" (citation omitted)). Although identifying a motivation to combine "need not become [a] rigid and mandatory formula," KSR, 550 U.S. at 419, the PTAB must articulate a reason why a PHOSITA would combine the prior art references”.
According to MPEP 2141 (see below) the Supreme Court overruled cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002) cited by Applicant above.
MPEP 2141 states:
“These guidelines are intended to assist Office personnel to make a proper determination of obviousness under 35 U.S.C. 103, and to provide an appropriate supporting rationale in view of the decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The guidelines are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. The KSR decision reinforced earlier decisions that validated a more flexible approach to providing reasons for obviousness. However, the Supreme Court’s pronouncement in KSR superseded cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002), insofar as those cases require record evidence of an express reason to modify the prior art. As the Federal Circuit has explained: at the time [of the decision in In re Lee], we required the PTO to identify record evidence of a teaching, suggestion, or motivation to combine references because "[o]mission of a relevant factor required by precedent is both legal error and arbitrary agency action." However, this did not preclude examiners from employing common sense. More recently [in DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006)], we explained that use of common sense does not require a "specific hint or suggestion in a particular reference," only a reasoned explanation that avoids conclusory generalizations. Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009) (citations omitted).
In another case, the Federal Circuit also stated that:
"... we conclude that while ‘common sense’ can be invoked, even potentially to supply a limitation missing from the prior art, it must still be supported by evidence and a reasoned explanation.,..[T]his is particularly true where the missing limitation goes to the heart of an invention." Arendi v. Apple, 832 F.3d 1355, 1363, 119 USPQ2d 1822, 1827 (Fed. Cir. 2016).
These guidelines do not constitute substantive rule making and hence do not have the force and effect of law. They have been developed as a matter of internal Office management and are not intended to create any right or benefit, substantive or procedural, enforceable by any party against the Office. Rejections will continue to be based upon the substantive law, and it is these rejections that are appealable. Consequently, any failure by Office personnel to follow the guidelines is neither appealable nor petitionable.”

Fifth, Appellant argues:
Turning to the rejection, to support its obviousness analysis, the Office cites to the portion of the METHOTREXATE Prescribing Information that reads:
Toxic effects may be related in frequency and severity to dose or frequency of administration but have been seen at all doses. Because they can occur at any time during therapy, it is necessary to follow patients on methotrexate closely. Most adverse reactions are reversible if detected early. When such reactions do occur, the drug should be reduced in dosage or discontinued and appropriate corrective measures should be taken. If necessary, this could include the use of leucovorin calcium and/or acute, intermittent hemodialysis with a high-flux dialyzer. If methotrexate therapy is reinstituted, it should be carried out with caution, with adequate consideration of further need for the drug and increased alertness as to possible recurrence of toxicity (See page 9 under Precautions General).
Contrary to the Office’s position, Appellant maintains that the above excerpt from the METHOTREXATE Prescribing Information supports the non-obviousness of the pending claims. Specifically, the excerpt indicates that administration of methotrexate alone may have toxic effects. It does not address concomitant administration with dichlorphenamide or indeed, any other drug. Moreover, the excerpt contemplates the administration of the methotrexate even in the presence of adverse reactions.
The Examiner disagrees:
Why is the above excerpt supportive of non-obviousness?  The excerpt does not say or suggest co-administration or not with dichlorphenamide or any other drug.  It simply states that the administration of methotrexate alone can be discontinued at any time due to its toxic effects, which is exactly what Applicant is claiming for the patient initially receiving methotrexate.

Sixth, Appellant argues:
In contrast, the present claims do not allow for the concomitant administration of methotrexate and dichlorphenamide. They clearly indicate that administration of methotrexate should be discontinued and then and only then, is the dichlorphenamide administered. That is not taught or suggested by the prior art. Indeed, that adverse interaction between methotrexate and dichlorphenamide to cause adverse plasma exposure of the methotrexate was only identified as a result of the drug interaction studies that were conducted by the Appellant in accordance with the FDA draft guidance documents for Drug Interaction Studies (FDA 2017), as set forth in the pending claims.
The Examiner disagrees:
As stated before, the motivation for Applicant to arrive at the instant invention (that adverse interaction between methotrexate and dichlorphenamide to cause adverse plasma exposure of the methotrexate was only identified as a result of the drug interaction studies that were conducted by the Appellant in accordance with the FDA draft guidance documents for Drug Interaction Studies (FDA 2017)) can be different from the motivation found in the prior art as stated in the above 103 rejection.
According to MPEP 2144 IV (Rationale different from applicant’s is permissible):  “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”
It is well settled that “in considering motivation in the obviousness analysis, the problem examined is not the specific problem solved by the invention but the general problem that confronted the inventor before the invention was made.” In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (citing cases). Moreover, “the law does not require that the references be combined for the reasons contemplated by the inventor.” In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (citing cases).

Seventh, Appellant argues:
Furthermore, the evidence of record supports the unexpected nature of the benefits associated with the claimed method, i.e., the significant interaction between dichlorphenamide and OAT1 substrates. The data in the application’s examples show that dichlorphenamide inhibited OAT1 with an IC50 value of 17.7 pM. Accordingly, co-administration of dichlorphenamide and an OAT1 substrate is not recommended and should be avoided. That is reflected in the pending claims that recite that administration of the OAT1 substrate should be discontinued prior to initiating administration of the dichlorphenamide, or a pharmaceutically acceptable salt thereof.
Finally, the Office considers “motivation” and states that it is well settled that “the problem examined is not the specific problem solved by the invention but the general problem that confronted the inventor before the invention was made." The Office further states that "the law does not require that the references be combined for the reasons contemplated by the inventor."
Appellant respectfully maintains that the Office has again misconstrued the claimed invention. While Appellant acknowledges that the general problem of drug interactions was well known, the interaction of dichlorphenamide with an OAT1 substrate such as methotrexate was not known. The discovery of an unknown problem can result in a patentable invention, even if the solution would have been obvious once the problem is identified.
The cited art did not teach or have reasonably suggested the claimed methods. Specifically, the cited art did not teach or have reasonably suggested that when a patient is taking an OAT1 substrate, methotrexate, to treat a disease or disorder and also is to be administered dichlorphenamide, the administration of the OAT1 substrate should be discontinued. The claimed invention would not have been obvious over the cited art, either alone or in combination. Appellant requests that the rejection be withdrawn.
The Examiner disagrees:
First, the fact that Applicant discovered that “dichlorphenamide inhibited OAT1 with an IC50 value of 17.7 pM,” is not by itself something unexpected, but it reflects the fact that Applicant discovered an inherent property of dichlorphenamide (is an OAT1 inhibitor with an IC50 value of 17.7 pM).  MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Second, Applicant states: “accordingly administration of dichlorphenamide and an OAT1 substrate is not recommended and should be avoided”.  Without arguing about the validity of this arguments, the fact is that the above statement simply reflects Applicant’s motivation not to co-administer dichlorphenamide and methotrexate.  However, according to MPEP 2144 IV (Rationale different from applicant’s is permissible):  “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”
It is well settled that “in considering motivation in the obviousness analysis, the problem examined is not the specific problem solved by the invention but the general problem that confronted the inventor before the invention was made.” In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (citing cases). Moreover, “the law does not require that the references be combined for the reasons contemplated by the inventor.” In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (citing cases).
Finally, and as stated before:
The fact that the interaction of dichlorphenamide with an OAT1 substrate (Methotrexate) might have been unknown at the time of the present invention, is not by itself a reason for novelty or allowance.  Apparently Appellant has discovered a new mechanism of action (interaction of dichlorphenamide with an OAT1 substrate) of an obvious invention (administering to a subject suffering from both: primary hyperkalemic periodic paralysis and rheumatoid arthritis, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of methotrexate (for the treatment of rheumatoid arthritis).  The explanation of an effect or mechanism of action obtained when using a compound (e.g. interaction of dichlorphenamide with an OAT1 substrate like methotrexate) cannot confer novelty on an obvious process administering to a subject suffering from both: primary hyperkalemic periodic paralysis and rheumatoid arthritis, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of methotrexate (for the treatment of rheumatoid arthritis) if the skilled artisan was already aware of the factors involved in reaching the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds, not the mechanism or properties by which they exert such a therapeutic effect.
MPEP 2145 states: “Mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991)”.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted.


/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        

Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.